DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 with species election of c) in the reply filed on July 14, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden. This is not found persuasive because the search/examination burden is not one of criteria for requiring restriction/election in a national stage application filed under 35 U.S.C. 371. Regarding the species election, applicant argues the examiner failed to establish distinctness of the species. In response, it is noted that the species a) and c) are indicated as being two different RNAs as they do not share the same technical feature. Applicant did not provide any rebuttal arguments showing that a) and c) do share the same technical feature thus do not lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-6 and 25-27 are pending in the instant application. Claims 2 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Accordingly, claims 1, 3-6, and 25-26 are under examination on the merits in the instant case.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020, March 25, 2022, and August 30, 2022 have been considered by the examiner, except document code “AO” that is in non-English language. 

Specification
The title of the invention is objected to for containing the word “said”. 

The abstract of the disclosure is objected to because it exceeds 150 words in length.   Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the sequence rule non-compliant subject matter. See below. Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide sequences appearing in the drawings, see Figures 1 and 2, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 5 is objected to because of the following informalities: “dioleylphosphatidylethanolamine” is misspelled.  The correct spelling is “dioleoylphosphatidylethanolamine”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are directed to a “mitochondria-targeted lipid membrane structure encapsulating a nucleic acid”. The claims as currently written do not particularly point out and distinctly claimed the “lipid membrane structure” that is required to be “mitochondria-targeted”. It is noted that the instant specification appears to disclose “MITO-Porter” as a mitochondria-targeted lipid membrane structure, which is required to comprise DOPE, SM, and STR-R-8. See paragraph 0071. As such, the instant claims are incomplete as the required structural elements constituting the “mitochondria-targeted” lipid membrane structure are not claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harashima et al. (WO 2017/090763 A1, applicant’s citation) in view of Temperley et al. (Biochimica et Biophysica Acta, 2010, 1797:1081-1085).
It is noted that applicant did not provide an English language translation of the ‘763 WO document. Instead, applicant identified the WO document cited in the instant rejection as corresponding to US 2018/0362999 A1. See the IDS filed on August 21, 2020. Hence, the instant rejection is based on the English language counterpart (the ‘999 publication) of the ‘763 WO document.
	Harashima teaches making a “a medicament for use in treatment of mitochondrial diseases”, wherein the medicament comprises a pharmaceutically acceptable buffer/carrier and a “lipid membrane structure for introducing a nucleic acid into mitochondria in an anima cell,” wherein the lipid membrane comprises dioleoylphosphatidylethanolamine (DOPE), sphingomyelin (SM), and SEQ ID NO:13 on the surface of the lipid membrane, wherein the nucleic acid comprises a promoter operably linked to a DNA coding region (e.g., “human ND4 sequence”), wherein “all codons corresponding to tryptophan in the coding region encoding the target protein are TGA.”. See paragraphs 0019-0024, 0034, 0046, 0048, 0051-0053; claims 1-2, 6-12, 15-16.
	It is noted that Harashima’s SEQ ID NO:13 is identical to SEQ ID NO:1 claimed in the instant case.
	Harashima does not expressly teach that the human mitochondrial ND4 (NADH dehydrogenase, subunit 4) mRNA encoding the mitochondrial ND4 protein comprises the transcription initiation and termination codons and polyA sequence. 
Temperley teaches that human mitochondrial mRNAs encoding mitochondrial proteins (e.g., ND4) comprise “AUG” as the transcription initiation codon, “UAA” as the transcript termination codon, and a poly(A) tail sequence that is required to complete the termination codon, wherein the poly(A) tail sequence is contiguous to the coding sequence. See page 1084; Table 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate “ATG” as the transcription initiation codon, “TAA” as the transcript termination codon, and a poly(A) tail sequence into Harashima’s DNA coding region for “human ND4 sequence” that is encapsulated in the lipid membrane structure of Harashima. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to allow efficient transcription/translation of Harashima’s human ND4 DNA sequence comprising TGA as codons for tryptophan in the mitochondria of human cells, because it was known in the art that human mitochondrial mRNA sequences including ND4 were known to have “AUG” as the transcription initiation codon, “UAA” as the transcript termination codon, and a poly(A) tail sequence that is required to complete the termination codon as taught by Temperley, thus one of ordinary skill in the art would have readily recognized that the DNA counterpart sequences, “ATG” for “AUG” and “TAA” for “UAA”, would encode human ND4 mRNA, which would subsequently produce/express human ND4 protein in the mitochondria targeted by the lipid membrane structure comprising DOPE, SM, and SEQ ID NO:1 claimed in the instant case.
Accordingly, claims 1, 3-6, and 25-26 taken as a whole would have been prima facie obvious before the effective filing date. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, and 12-16 of copending Application No. 15/778,705 in view of Temperley et al. (Biochimica et Biophysica Acta, 2010, 1797:1081-1085).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘705 claims drawn to a lipid membrane structure encapsulating a recombinant expression vector comprising a promoter operably linked to a mitochondrial protein encoding sequence comprising TGAs as encoding tryptophan. It would have been obvious to include “AUG” as the transcription initiation codon, “UAA” as the transcript termination codon, and a poly(A) sequence, thereby arriving at the claimed subject matter because the aforementioned sequence elements were known to be necessary for expressing a mitochondrial mRNA/protein as evidenced by Temperley. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635